OPINION — AG — ** ALCOHOLIC BEVERAGE CONTROL BOARD — PURCHASES — CHECKS — CREDIT CARDS ** THE ACCEPTANCE BY A RETAIL LIQUOR STORE OF A GENERAL USE CREDIT IN LIEU OF ACTUAL PAYMENT CONSTITUTES THE EXTENSION OF CREDIT IN VIOLATION OF 37 Ohio St. 537 [37-537](C)(5) ; BUT THE ACCEPTANCE BY A RETAIL LIQUOR STORE OF A CHECK WHICH IS GUARANTEED BY THE DESCRIBED BANK CARD PLAN DOES NOT BY ITSELF CONSTITUTE AN EXTENSION OF CREDIT IN VIOLATION OF 37 Ohio St. 537 [37-537](C)(5). (NOTE: SEE 639 P.2d 1239, SHADID V. ALCOHOLIC BEVERAGE CONTROL BOARD ** ALSO OPINION NO. 77-264) CITE: 21 Ohio St. 1550.1 [21-1550.1], 37 Ohio St. 535 [37-535] (CREDIT CARD) (DAVID L. RUSSELL)